DETAILED ACTION 
The office action is in response to the application filled on n 9/30/2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1-6, 8-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KIMURA et al. (20100259898).
With regards to claim 1. KIMURA et al. disclose (figures 1 and 2) a power converter device for a vehicle (para. 0079) comprising a cooling structure (4) through which a cooling medium can flow and an intermediate circuit capacitor (3) with a busbar arrangement (as shown on figures 1 

With regards to claim 2. KIMURA et al. disclose the power converter device (figures 1 and 2) wherein the heat- conducting means is a heat-conducting paste by means of which the busbar arrangement is directly connected to the cooling structure (4) (Between the cooler 4 and the capacitor terminals 31, there is intervened an insulation material (not shown) with an excellent thermal conductivity) (para. 0061)(0071, 72).

With regards to claim 3. KIMURA et al. disclose the power converter device (figures 1 and 2) wherein the heat- conducting means comprises a heat-conducting plate via which the busbar arrangement is connected to the cooling structure (the semiconductor module 2 is arranged on the main side 42 of the cooler 4 opposite to the side where the capacitor 3 is arranged. That is, a surface of the semiconductor module 2 where a heat radiation plate is formed is thermally contacted onto the main side 42 of the cooler 4) (para. 0071).

With regards to claim 4. IMURA et al. disclose the power converter device (figures 1 and 2) wherein the heat- conducting means comprises a heat-conducting paste which is arranged between the busbar arrangement and the heat-conducting plate and/or between the heat-conducting plate and the cooling structure (4) (insulation material having an excellent thermal 

With regards to claim 5. IMURA et al. disclose the power converter device (figures 1 and 2) wherein the busbar arrangement has an insulating means via which the busbar arrangement is electrically insulated from the heat- conducting means (insulation material having an excellent thermal conductivity, such as a ceramic plate, heat radiation grease, etc. is arranged between the semiconductor module 2 and the cooler 4 if necessary) (para. 0072).

With regards to claim 6. IMURA et al. disclose the power converter device (figures 1 and 2) wherein the busbar arrangement (this embodiment is an example showing that the capacitor terminals 310 and a bus bar (not shown) connected to the terminal of the semiconductor module 2 are connected directly to the pair of electrodes 33 of the capacitor element 32 respectively, as shown in FIGS. 14-17) (para. 0137) comprises at least one busbar element with a first busbar section extending in one spatial direction, on which the heat-conducting means is arranged, and a second busbar section extending in another spatial direction (The capacitor 3 has the capacitor element 32, a pair of electrodes 33, and the pair of capacitor terminals 31. The electrodes 33 are thermal sprayed portions formed in both ends of the capacitor element 32. The capacitor terminals 31 are connected to the electrodes 33. The capacitor element 32 is accommodated in a case 35 filled with potting agents 34 that holds the capacitor element 32 therein) (0063).

With regards to claim 8. KIMURA et al. disclose (figures 1, 21 and 22) wherein the intermediate circuit capacitor (3) comprises a housing (support part 351 for supporting the heat sink 400 to the case 35 of the capacitor 3 is provided) (para. 0161) and at least one capacitor 

With regards to claim 9. KIMURA et al. disclose (figures 1, 21 and 22) wherein the heat- conducting means (the heat of the semiconductor module can be transferred to the cooler before the capacitor receives the heat by thermally contacting the capacitor terminals, which is a heat-receiving path or at least a part of portion connected thermally to the path, to the cooler) (para. 0020) and a section of the busbar arrangement connected to the heat-conducting means are arranged outside the housing (The capacitor 3 has the capacitor element 32, a pair of electrodes 33, and the pair of capacitor terminals 31. The electrodes 33 are thermal sprayed portions formed in both ends of the capacitor element 32. The capacitor terminals 31 are connected to the electrodes 33. The capacitor element 32 is accommodated in a case 35 filled with potting agents 34 that holds the capacitor element 32 therein) (0063).

With regards to claim 10. KIMURA et al. disclose (figures1, 21 and 22) wherein the capacitor structure (3) is potted in the housing. (The capacitor terminals 31 are connected to the electrodes 33. The capacitor element 32 is accommodated in a case 35 filled with potting agents 34 that holds the capacitor element 32 therein) (para. 0163), (A part of the capacitor terminals 31, with the capacitor element 32, is surrounded by the potting agents 34, and a part of the heat sink 400 is laid under the potting agents 34) (para. 0160).

With regards to claim 11. KIMURA et al. disclose (figures 21 and 22) wherein the busbar arrangement and the capacitor structure (3) and a section of the heat- conducting means not directly connected to the busbar arrangement are potted in the housing (A part of the capacitor terminals 31, with the capacitor element 32, is surrounded by the potting agents 34, and a part of the heat sink 400 is laid under the potting agents 34) (para. 0160).

With regards to claim 12. KIMURA et al. disclose (figures 21 and 22) wherein the housing is fixed to the cooling structure (In this electric power converter 1, it should be appreciated that a support part 351 for supporting the heat sink 400 to the case 35 of the capacitor 3 is provided) (para. 0161), (the electric power converter 1 that uses the cooler 4 having a cooling pipe 40 that has the refrigerant passage 41, and a heat sink 400 that is arranged tightly contacting to the cooling pipe 40 while not circulate the cooling medium inside, as shown in FIG. 21 and FIG. 22) (para. 0156).

With regards to claim 13. KIMURA et al. disclose (figures 1 and 2) a power unit (power unit 52 arranged on a side of the cooling structure (4) opposite the housing (the capacitor terminals 310 are contacted to the cooler 4 thermally while being arranged between the capacitor 3 and the cooler 4. the electric power converter 1 of this embodiment has an electronic component, a semiconductor module 2 in this embodiment, a capacitor 3, and a cooler 4 (refer to FIG. 1, 2 and 3)) (para. 0061, 0138).

With regards to claim 14. KIMURA et al. disclose (figures 1 and 2) wherein at least one cooling channel is formed in the cooling structure (4) for a cooling fluid as cooling medium (a cooler 4 is made of metal or an alloy excellent in the thermal conductivity, such as aluminum or 

With regards to claim 15. KIMURA et al. disclose (figures 1 and 2) A vehicle comprising an electric machine for driving the vehicle and a power converter device (The electric power converter 1 of this embodiment is used for the electric power conversion in power sources for an electric car and a hybrid car) (para. 0079).

Claim Rejections - 35 USC § 103
7.  The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

8. Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over KIMURA et al. (20100259898) in view of Nakamura et al. (20080130223).
With regards to claim 7. KIMURA et al. disclose the power converter device.

KIMURA et al. does not disclose wherein the cooling structure has a through opening into or through which the second busbar section extends.

Nakamura et al. disclose wherein the cooling structure (cooling plate 23) has a through opening into or through which the second busbar section extends (The first base 11 and second base 12 compose a coolant path structure internally forming a coolant path. The housing is internally divided vertically into at least two parts by the laminar first base 11 and .pi.-shaped second base 12 and furthermore is divided into several chambers. The divided chambers are surrounded by a thermally conductive material,) (para. 0058) (refer to para. 0063).

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the Riedel et al. invention with the circuit as disclose by Straber in order to improve the cooling ability of the power converter and also the volume of the power converter can be suppressed from increasing which can improve the circuit efficiency.

Conclusion 
9.	Examiner's Note(s)
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim(s), other passages and figures may apply as well. 
Additionally, in the event that other prior art is provided and made of record by the Examiner, as being relevant or pertinent to applicant's disclosure but not relied upon. The references are provided for the convenience of the applicant.  The Examiner request that the references be considered in any subsequent amendments, as they are also representative of the teaches of the art and may apply to the specific limitations of any newly amended claim(s).
It is respectfully requested from the applicant in preparing amendments or responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art and/or disclosed by the Examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFEWORK S DEMISSE whose telephone number is (571)270-7220.  The examiner can normally be reached on M-F 8 AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADOLF D BERHANE/Primary Examiner, Art Unit 2838